      CASE 0:20-cv-01205-ECT-TNL Document 49 Filed 06/22/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA


League of Women Voters of Minnesota
Education Fund, Vivian Latimer Tanniehill,

               Plaintiffs,

       v.                                         Civil Action No. 0:20-cv-01205-ECT-TNL

Steve Simon, in his official capacity as          PLAINTIFFS’ MEMORANDUM IN
Secretary of State of Minnesota,                  PARTIAL OPPOSITION TO MOTION
                                                  TO INTERVENE
       Defendant.


       Plaintiffs League of Women Voters of Minnesota Education Fund (LWVMN) and Vivian

Latimer Tanniehill respectfully submit this memorandum in partial opposition to the Motion to

Intervene as Defendants by Donald J. Trump for President, Inc., the Republican National

Committee, and the Republican Party of Minnesota (together, “Proposed Intervenors”), ECF 37.

While Plaintiffs take no position on permissive intervention, the Court should hold that Proposed

Intervenors have no right to join this case as defendants.1

                                           LEGAL STANDARD

       Intervention as of right is available to a person who “(1) files a timely motion to

intervene; (2) ‘claims an interest relating to the property or transaction that is the subject of the

action’; (3) is situated so that disposing of the action may, as a practical matter, impair or impede

the movant's ability to protect that interest; and (4) is not adequately represented by the existing

parties.” Nat’l Parks Conservation Ass’n v. EPA, 759 F.3d 969, 975 (8th Cir. 2014) (citing Fed.

R. Civ. P. 24(a)(2)). “The intervenor bears the burden of showing that his interests are not

1
  For background on Plaintiffs’ claims and the procedural posture of this case, Plaintiffs refer to
their Memorandum of Law in Support of Proposed Consent Decree, which they are filing
concurrently with this memorandum.


                                                 1
       CASE 0:20-cv-01205-ECT-TNL Document 49 Filed 06/22/20 Page 2 of 5



adequately represented by existing parties.” Chiglo v. City of Preston, 104 F.3d 185, 187 (8th

Cir. 1997). Courts in the Eighth Circuit must “presume that [a] government entity adequately

represents the public.” Little Rock School Dist. v. N. Little Rock School Dist., 378 F.3d 774, 780

(8th Cir. 2004). To overcome this presumption, a proposed intervenor must “make a strong

showing of inadequate representation.” Id. The proposed intervenor may do this by showing

“that its interests are distinct and cannot be subsumed within the public interest represented by

the government entity,” id., or “by showing that the [government] has committed misfeasance or

nonfeasance in protecting the public.” Chiglo, 104 F.3d at 188. “Absent this sort of clear

dereliction of duty, however, the proposed intervenor cannot rebut the presumption of

representation by merely disagreeing with the litigation strategy or objectives of the party

representing him.” Id.

                                          ARGUMENT

        Proposed Intervenors fail to satisfy—at least—the inadequate-representation prong of the

test for intervention as of right. Proposed Intervenors do not assert an interest distinct from the

public interest, nor can they carry their heavy burden to show that the existing defendant,

Secretary of State Steve Simon (the “Secretary”), does not adequately represent the public

interest.

        Proposed Intervenors assert a “broad-based interest in elections” and “a strong interest in

ensuring that the voters it registers can cast a ballot with confidence and without confusion.”

Mem. in Support of Mot. to Intervene, ECF 38 at 6-7 (citation omitted). These interests are

“subsumed within the public interest represented by” the Secretary of State. Little Rock School

Dist., 378 F.3d at 780. The Secretary is Minnesota’s chief election official and is responsible for

supervising the administration of elections statewide. See Minn. Stat. § 204B.27, subd. 2. As




                                                 2
      CASE 0:20-cv-01205-ECT-TNL Document 49 Filed 06/22/20 Page 3 of 5



such, it is the Secretary’s job to ensure that all eligible voters “can cast a ballot with confidence

and without confusion.” ECF 38 at 6.

           Notably, Proposed Intervenors do not (and could not) attempt to show that the outcome

of this case will give their favored candidates any particular electoral advantage or disadvantage.

They do note that “changes in voting procedures could affect candidates running as Republicans

and voters who [are] members of the . . . Republican Party,” ECF 38 at 7 (quoting Ohio

Democratic Party v. Blackwell, 2005 WL 8162665, *2 (S.D. Ohio Aug. 26, 2005)). But this does

not distinguish Proposed Intervenors’ interest from the generalized public interest in fair and

lawful election administration. Nor can Proposed Intervenors particularize their interest by

claiming, without evidence, that if Minnesota’s witness requirement is suspended they “will be

forced to spend substantial resources informing Republican voters of changes in the law, fighting

inevitable confusion, and galvanizing participation.” ECF 38 at 9. By making it possible for

Minnesotans of all political persuasions to vote by mail while complying with social-distancing

guidance during the COVID-19 pandemic, suspending the witness requirement would increase

voter participation, not suppress it. And there is no reason to think the change would cause

confusion—especially since the Proposed Consent Decree requires the Secretary to inform the

public of the change, which would take place before a single vote in the primary is cast. See ECF

24 at 6.

           Having failed to distinguish their interest from the public interest, Proposed Intervenors

bear the heavy burden of showing that the Secretary “has committed misfeasance or nonfeasance

in protecting the public.” Chiglo, 104 F.3d at 188. The Secretary has done no such thing. As

Plaintiffs explain in their Memorandum of Law in Support of Proposed Consent Decree, filed

concurrently with this memorandum, the Secretary properly entered a compromise that avoids




                                                   3
      CASE 0:20-cv-01205-ECT-TNL Document 49 Filed 06/22/20 Page 4 of 5



the risk (or, from Plaintiffs’ perspective, the inevitability) of subjecting Minnesotans to an

unconstitutional burden on the right to vote in the August primary, while conserving taxpayer

money and preserving the Secretary’s ability to defend the witness requirement for future

elections. Unlike in Mausolf v. Babbitt, 85 F.3d 1295, 1303 (8th Cir. 1996), Proposed

Intervenors here have not shown that the Secretary has any bias against their interests or any

history of shirking his duty to enforce valid regulations. Proposed Intervenors complain that the

Secretary entered the Proposed Consent Decree “despite numerous arguments available in

defense of” the witness requirement, and suggest that if they were in charge of the defense, they

would have placed higher priority on rigidly adhering to state statutory law despite constitutional

concerns and litigation risk. ECF 38 at 10-11. But Proposed Intervenors cannot rebut the

presumption of adequate representation “by merely disagreeing with the litigation strategy or

objectives of the party representing [them].” Chiglo, 104 F.3d at 188.

        Because Proposed Intervenors assert only the generalized public interest in fair and

orderly elections, and because the Proposed Consent Decree represents a legitimate approach to

protecting that interest (albeit not the one Proposed Intervenors would prefer), Proposed

Intervenors fail to satisfy the inadequate-representation prong of Rule 24(a).2

                                           CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that the Court deny the Motion

to Intervene to the extent it seeks intervention as of right.




2
  For essentially the same reasons, Proposed Intervenors fail to show that “disposing of the action
may, as a practical matter, impair or impede [their] ability to protect” the only interest they have
asserted—i.e., the generalized public interest in sound election administration. Nat’l Parks
Conservation Ass’n, 759 F.3d at 975. However, Plaintiffs are mindful of the Eighth Circuit’s
guidance that “this analysis . . . fit[s] more neatly under the rubric of adequacy of
representation.” Chiglo, 104 F.3d at 187.


                                                   4
CASE 0:20-cv-01205-ECT-TNL Document 49 Filed 06/22/20 Page 5 of 5



Date: June 22, 2020             Respectfully submitted,

                                /s/ Julia Dayton Klein

                                LATHROP GPM LLP
                                Julia Dayton Klein (MN Bar #319181)
                                500 IDS Center
                                80 South 8th Street
                                Minneapolis, MN 44501
                                Julia.DaytonKlein@lathropgpm.com
                                (612) 632-3153

                                CAMPAIGN LEGAL CENTER
                                Danielle Lang*
                                Jonathan Diaz*
                                Mark Gaber*
                                1101 14th Street NW, Suite 400
                                Washington, DC 20005
                                dlang@campaignlegalcenter.org
                                (202) 736-2200

                                *Admitted pro hac vice




                                5
